Citation Nr: 0907808	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-22 986	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee


THE ISSUES

Whether new and material evidence has been presented to 
reopen a previously-denied claim for entitlement to service 
connection for a low back disability.

Whether new and material evidence has been presented to 
reopen a previously-denied claim for entitlement to service 
connection for a bilateral shoulder disability.

Entitlement to service connection for tinnitus.

Entitlement to service connection for color blindness.

Entitlement to service connection for amoebiasis.

Entitlement to service connection for headaches.

Whether reduction in the disability rating assigned to the 
Veteran's service-connected bilateral hearing loss from 
30 percent to 0 percent was proper.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from February 1955 to 
November 1973.

The Veteran and his wife presented sworn testimony in support 
of his claims during a hearing held at the Board of Veterans' 
Appeals (Board) in Washington, DC, in September 2008.

The issues of whether new and material evidence has been 
presented to reopen previously-denied claims for entitlement 
to service connection for a low back disability and a 
bilateral shoulder disability, entitlement to service 
connection for headaches, and the propriety of the reduction 
in the disability rating assigned to the Veteran's service-
connected bilateral hearing loss from 30 percent to 0 percent 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's primary exposure to acoustic trauma 
occurred during his nineteen years of Navy service.

2.  The Veteran's color blindness is congenital in nature; 
there is no indication that the Veteran has ever had an eye 
disease which could cause an acquired color blindness.

3.  The Veteran did not have an amoebiasis infection during 
service and does not have residuals of such an infection 
currently.


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is warranted.  
38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).

2.  Service connection for color blindness is not warranted.  
38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303(c), 4.9 (2008).

3.  Service connection for amoebiasis is not warranted.  
38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Review of the claims file 
shows that the Veteran was informed of these elements with 
regard to the claims decided herein in a letter of September 
2006, prior to the initial adjudication in the matter.  The 
Veteran was notified specifically of how the VA assigns 
disability ratings and effective dates in the same letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service medical records, private medical 
records, and VA treatment records have been obtained in 
support of the Veteran's claim.  The Veteran presented sworn 
testimony in support of his claim during a hearing before the 
undersigned Veterans Law Judge and also during a hearing at 
the RO.  He has been provided with multiple VA examinations 
for purposes of compensation.  He and his representative have 
presented relevant written argument in support of his claims.  
We are satisfied that all relevant and obtainable evidence 
pertaining to the issues decided herein has been obtained.  
All relevant records and contentions have been carefully 
reviewed.  Thus, the Board concludes that VA has satisfied 
its duties to notify and assist.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as an organic disease of the 
nervous system becomes manifest to a degree of 10 percent 
within one year of the Veteran's discharge from service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
Veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Tinnitus

During both hearings on appeal, the Veteran explained that he 
experienced acoustic trauma during service, by virtue of 
being on board ships and exposed to ship noise such as 
gunfire, and engine noise without any hearing protection.  
The VA has already conceded such acoustic trauma, when 
service connection for bilateral hearing loss caused by noise 
exposure during service was granted.  Acoustic trauma of the 
magnitude necessary to cause hearing loss has also been 
medically-associated with tinnitus.  

Service connection for tinnitus was previously denied by the 
RO on the basis that the Veteran states he first began to be 
bothered by his tinnitus in the 80s or 90s, years after his 
discharge from service.  However, the record also establishes 
that the only significant acoustic trauma to which the 
Veteran has been exposed occurred during his nearly twenty 
years of service.  Subsequent to service, the Veteran worked 
in a factory setting, but he has consistently testified and 
reported that he wore hearing protection on these jobs, 
whereas he was not provided with hearing protection in the 
Navy.  The Veteran's hearing testimony is deemed helpful to 
the Board and credible insofar as it comports with the 
medical evidence of record.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991).  

The Veteran's representative has requested that a medical 
opinion as to the likely etiology of the Veteran's tinnitus 
be obtained.  However, given that tinnitus is an inherently 
subjective disorder, and that the Veteran's statements and 
testimony have been credible and consistent throughout the 
course of this appeal, the Board finds that the benefit of 
the doubt accrues to the Veteran and service connection for 
tinnitus is warranted.  Gilbert.

Color blindness.

The Veteran contends that when he entered service, he passed 
the test administered for color blindness, but that four 
years later, he failed the same or a similar test.  He 
therefore asserts that he somehow became color blind during 
his first few years of service.  

Review of the general medical examination conducted in 
February 1955 at the recruiting station just prior to the 
Veteran's entrance onto active duty shows that he was 
administered the 1940 version of the American Optical Color 
Vision Test (AOC), designed to test for congenital color 
blindness.  The 1940 edition of this test consisted of 
eighteen test plates, showing various shades and patterns of 
red and green, and one demonstration plates.  Failure on the 
test, indicating color blindness, was generally defined as 
having an incorrect response to five of the eighteen plates.  
According to the examination report the Veteran's test result 
was "0N".  This result is not defined anywhere on the 
report and there is no additional comment on the report 
pertaining to any findings regarding color blindness.  
However, his physical profile reflects that his vision was 
deemed acceptable and the examiner specifically concluded 
that the Veteran was qualified for enlistment.

The Veteran underwent another routine medical examination in 
January 1959.  According to this report, he had an incorrect 
response to 0 out of 14 AOC plates, leading to a diagnosis of 
"defective color vision."  However, he was then 
administered two other tests pertaining to color acuity, the 
Farnsworth Lantern test and the Dichotonous-15 test, and 
passed both of them.  The examiner then indicated that the 
condition was "NCD," or Not Considered Disqualifying.  The 
report of a September 1964 physical examination shows that 
the Veteran missed 11 out of 18 AOC plates with no additional 
comment by the examiner.  However, the Veteran was once again 
deemed to be qualified for reenlistment in the Navy and to 
perform all the duties of his rate at sea and on foreign 
shores.

A June 1970 medical examination report shows that the Veteran 
was administered the Dvorine color test, which also measures 
red-green perception.  He received a score of "0/14 
Passed."  Again he was deemed to be qualified for 
reenlistment in the Navy and to perform all the duties of his 
rate at sea and on foreign shores.  In April 1972, he was 
given another red-green test with pseudoiso-chromatic plates 
(PIP) which yielded a score of 7/14.  The only comment 
recorded by the examiner was that this score was not 
considered disqualifying.  

Review of the Veteran's service treatment records shows that 
he was prescribed glasses for far-sightedness.  Other than 
the testing during the routine medical examinations conducted 
in conjunction with his re-enlistments, his service treatment 
records do not reflect any concern, evaluation, or treatment 
as to his color discrimination ability.  There is no 
indication that he ever received ophthalmologic evaluation 
for any eye condition which might cause an acquired color 
blindness such as glaucoma or optic nerve disease during his 
period of active duty.  There is likewise no evidence 
indicating that the Veteran currently suffers from such a 
disease.  

Governing law provides that congenital or developmental 
defects such are not diseases or injuries for the purposes of 
service connection.  38 C.F.R. §§ 3.303(c), 4.9.  See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.  
In this case, all the evidence points to the conclusion that 
the Veteran's color blindness is congenital in nature, rather 
than acquired.  The fact that he was never tested or treated 
during service, or afterwards, for the sort of serious eye 
disease which could cause an acquired color blindness, leads 
to the reasonable conclusion that his physicians and medical 
examiners over the years viewed his color blindness as 
congenital in nature.  

A Veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service or where clear 
and unmistakable evidence establishes that the injury or 
disease existed before service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b); Crowe v. Brown, 7 Vet. App. 238 (1994).

In Crowe, the Court indicated that the presumption of 
soundness attaches only where there has been an induction 
medical examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  The Court held that the regulation provides 
expressly that the term "noted" denotes only such 
conditions as are recorded in examination reports.  38 C.F.R. 
§ 3.304(b)(1).  Crowe, 7 Vet. App. at 245.

The Veteran asserts that the "0N" test result on his pre-
induction examination indicates that he had normal color 
vision at that time.  The Board disagrees with this 
assertion, however.  The fact that the abbreviation is 
indecipherable at this point does not necessarily reflect 
that his color discrimination was normal; rather we do not 
know what it meant, except that he was deemed qualified for 
enlistment into the Navy.  As he was also deemed qualified 
for re-enlistment into the Navy upon each subsequent occasion 
that he failed the color testing, this conclusion is hardly 
indicative of normal color vision during the initial test.  
As the Veteran himself noted in his hearing testimony, as a 
navy chef throughout his military career, he did not have a 
military occupational specialty which required the ability to 
distinguish precise color differences.  Furthermore, we note 
that although the AOC 1940 test may have represented the 
medical standard in use at the time, it was later supplanted 
by tests deemed to be superior in their results and 
diagnostic reliability.  

For these reasons, we decline to find that the 1955 pre-
induction medical examination report demonstrates the Veteran 
was in sound condition vis-à-vis his color vision.  Rather, 
the application of reasonable logic demonstrates that the 
Veteran's color blindness is congenital in nature.  As such, 
his color blindness is a disease for which service connection 
cannot be granted under law and the appeal must be denied.

Amoebiasis

The Veteran testified during the September 2008 hearing on 
appeal that he had experienced an amoebiasis infection during 
service, as a result of drinking tainted water.  He further 
testified that his entire family had had the same infection 
and that even after the parasite was treated and eliminated, 
the whole family has had secondary gastrointestinal effects 
lasting into the present time.  

Review of the Veteran's service treatment records shows that 
the Veteran's wife and two children required treatment for 
acute amoebiasis in 1965.  Because the Veteran worked in food 
service, he was tested as a matter of routine.  The test did 
not reveal amoebiasis, however, but did reveal E coli cysts, 
for which the Veteran was treated.  

There are no further records reflecting suspicions of 
amoebiasis or E coli.  However, subsequent medical records 
include multiple complaints of hyperactive bowels and 
increased bowel sounds.  Based upon these complaints, a 
gastrointestinal series was accomplished in 1967, and the 
results interpreted as suggestive of gastritis.  The Veteran 
essentially received treatment for gastritis throughout the 
remainder of his active duty and after service until the 
present.  Service connection for gastritis has been granted 
and he is receiving VA compensation for this disability.  

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. §§ 1110, 1131.  The Court has 
interpreted the requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In addition to disease or injury in service, service 
connection requires competent medical evidence of a current 
related disability.  Degmetich v. Brown, 104 F.23d 1328 
(1997).

In this case, the Veteran does not have a current disability 
involving amoebiasis, and it does not appear that he was ever 
infected with amoebiasis as the testing performed in service 
did not reveal amoebiasis, but rather E coli, which was 
treated and resolved without residual disability.  That the 
Veteran currently suffers from gastrointestinal distress 
related to gastritis is amply evident in the record.  
However, his contention that he additionally has residuals of 
amoebiasis is simply not born out in the medical evidence of 
record.  

As the Veteran is not shown to possess the requisite 
expertise to identify the cause of his gastrointestinal 
symptoms, his contentions regarding amoebiasis cannot be 
accorded probative value in this context.  Generally, lay 
persons ostensibly untrained in medicine can provide personal 
accounts of symptomatology, but cannot provide evidence 
constituting a medical conclusion, such as an opinion as to 
the medical characteristics of symptoms or the etiology of a 
disease.  For the most part, medical testimony must be 
provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  Layno v. Brown, 5 
Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

For these reasons, the preponderance of the evidence is 
against the Veteran's claim for service connection for 
amoebiasis and the appeal must be denied.  





	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for tinnitus is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

Service connection for color blindness is denied.

Service connection for amoebiasis is denied.


REMAND

With regard to claims to reopen based upon the submission of 
new and material evidence, the Court of Appeals for Veterans 
Claims (Court) has held that the terms "new" and 
"material" have specific, technical meanings that are not 
commonly known to VA claimants.  Because these requirements 
define particular types of evidence, when providing the 
notice required by the VCAA, it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a 
service-connection claim.  In other words, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

To satisfy this intent, in the context of a claim to reopen a 
previously-denied claim for service connection, the VCAA 
requires the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.

In this case, although the Veteran has received notice 
tailored to his claims to reopen, as the notice was sent 
prior to the Court's decision in Kent, the letter not 
surprisingly does not include each element emphasized by the 
Court in Kent.  As additional evidentiary development is 
required prior to further appellate review in any case, 
complete Kent-compliant pre-decisional notice should be 
provided to the Veteran at this time as well.  

During the September 2008 hearing on appeal, the Veteran 
testified that he has suffered from headaches since service.  
However, the record is unclear as to the nature and etiology 
of his headaches and the medical evidence of record does not 
reflect any particular diagnosis involving headaches.  Thus, 
the Board finds that additional development is required prior 
to further review of this issue.

During the October 2007 hearing at the RO, the Veteran 
testified that after service he had worked at a factory, or 
factories, where he underwent routine physical examinations.  
He also testified that he had seen a family doctor over the 
years.  In light of the absence of medical records reflecting 
the Veteran's medical condition between his discharge from 
service in 1973 and 2001, when he began receiving VA 
treatment, the Board finds that any available medical records 
dating from this time period should be obtained.  

As it appears the Veteran continues to receive VA medical 
care, all recent records should be obtained for review as 
well.  Any VA medical records are deemed to be constructively 
of record in proceedings before the Board and should be 
obtained prior to further review of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

After these records are obtained, the Veteran should be 
scheduled for a VA examination to determine the nature and 
etiology of his headaches.

Service connection for bilateral hearing loss was granted in 
a March 2001 rating decision.  A zero percent disability 
rating was assigned based upon the audiometric test results 
from a January 2001 VA examination, which showed a right ear 
pure tone threshold average of 38, and a left ear pure tone 
threshold average of 46, with speech discrimination scores of 
100 percent and 96 percent, respectively.  After the Veteran 
filed a claim for an increased disability rating, another VA 
audiometric examination was conducted in April 2005.  This 
testing revealed a right ear pure tone threshold average of 
60, and a left ear pure tone threshold average of 71.25, with 
speech discrimination scores of 68 percent and 60 percent.  
Based upon these results, a 30 percent disability rating was 
assigned.  A third VA audiometric examination was conducted 
in October 2006.  This time, the Veteran's right ear pure 
tone threshold average was 56.25, and his left ear pure tone 
threshold average was 63.75, with speech discrimination 
scores of 100 percent and 92 percent.  It is this testing 
which supported the reduction from 30 percent to 0 percent 
that the Veteran is challenging now.  Although technically, 
the January 2001 test results are irrelevant to this inquiry, 
as the issue on appeal involves the rating reduction only, 
they are set forth here to provide context.

These audiometric test results raise more questions than they 
answer.  The three tests, administered over a period of 
approximately five years, do not appear to be consistent with 
each other, as the pure tone threshold results of each test 
appear to be inconsistent with the speech recognition scores 
of the same test, while both the pure tone scores and the 
speech recognition scores themselves are inconsistent with 
scores of the same type achieved on the other test dates.  
Thus, both intra-test consistency and inter-test consistency 
seem, at least on the face of it, to be suspect.  At the very 
least, it is difficult to imagine that the Veteran's speech 
recognition could have improved from 68 percent and 
60 percent to 100 percent and 92 percent in the space of a 
year and a half.  There is no indication in any of the 
medical evidence that the Veteran's hearing loss is anything 
other than sensorineural in nature.  Generally-accepted 
medical principles dictate that nerve damage such as that 
involved in sensorineural hearing loss does not improve.  The 
simultaneously-decreasing pure tone threshold levels tend to 
indicate that his hearing loss did not improve, but rather 
worsened slightly from April 2005 to October 2006.  

In short, the Board finds that further medical evaluation and 
opinion is required to sort out these confusing and 
apparently-contradictory test results, prior to further 
review of this appeal.  Therefore, upon remand, the Veteran 
should be provided with additional audiometric testing and 
otolaryngologic evaluation to reconcile and/or explain the 
discrepancy in these test results, as well as to identify the 
Veteran's current levels of hearing acuity.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with formal 
notice of the unique character of 
evidence that must be presented to 
support his attempt to reopen the 
previously-denied claims for entitlement 
to service connection for a low back 
disability and a bilateral shoulder 
disability, including what is necessary 
to substantiate the elements found 
insufficient in the previous decisions.  
Allow him an appropriate period of time 
in which to respond to this notice. 

2.  After securing the necessary release, 
the RO should obtain copies of all 
employment-related medical and physical 
examinations provided to the Veteran 
after his discharge from service for 
inclusion in the claims file.

3.  After securing the necessary 
release(s), the RO should contact the 
Veteran's family doctor(s) to obtain 
records of medical care rendered between 
1973 and 2001.

4.  The RO should obtain all records of 
VA medical treatment afforded to the 
Veteran subsequent to October 2007 for 
inclusion in the file.

5.  The Veteran should be afforded a VA 
neurological examination by an individual 
with pertinent expertise to identify 
whether the Veteran experiences chronic 
headaches, and if so, the nature and 
etiology of his headache disorder.  The 
claims folder, including the records 
obtained pursuant to the above requests, 
must be made available to the examiner 
for review before the examination.  All 
tests and studies deemed helpful by the 
examiner should be conducted in 
conjunction with the examination.  The 
examiner is requested to provide a 
complete rationale for all opinions 
expressed.

6.  The Veteran should be afforded a VA 
otolaryngologic examination to reconcile 
the discrepancy in the Veteran's word 
recognition test results as recorded on 
the prior VA audiometric examination 
reports.  The claims folder must be made 
available to the examiner for review 
before the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination, to include current 
audiometric testing and speech 
recognition testing utilizing a recorded 
voice stimulus CNC Word test, rather than 
a spoken voice test.  The examiner is 
requested to discuss the previous 
examination findings, including the test 
results showing decreasing hearing 
acuity, as measured by the Veteran's 
decreasing pure tone threshold results, 
and the great variance in the concomitant 
speech recognition tests results among 
the VA compensation examination reports 
dated in January 2001, April 2005, and 
October 2006.  If possible, the examiner 
should attempt to reconcile or explain 
the discrepancies, and also should 
comment to the extent possible upon the 
validity of the various test results.  
The examiner is requested to provide a 
complete rationale for all opinions 
expressed.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


